Citation Nr: 0115189	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-11 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel
INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949.  He died in January 1993.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  The appellant testified before a 
traveling member of the Board in December 1993.  In an August 
1996 letter, she was notified that the Board member who 
conducted her hearing was no longer with the Board, and she 
was informed of her right to another hearing.  She did not 
respond that she wished to schedule another hearing. 

In November 1996 and April 1998, the Board remanded the case 
to the RO for additional development of the evidence. 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1993.

2.  The death certificate lists the immediate cause of death 
as sepsis, due to or as a consequence of decubitus ulcers: 
insulin dependent diabetes mellitus and renal failure were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.

3.  At the time of the veteran's death, service connection 
was established for varicose veins of the left leg, evaluated 
as 50 percent disabling. 

4.  The medical evidence does not establish that sepsis, 
decubitus ulcer, diabetes mellitus or renal disease were 
incurred during service or that diabetes mellitus was 
manifested within one year after the veteran's discharge from 
active service.
 
5.  The medical evidence does not establish that service-
connected varicose veins of the left leg caused, or 
contributed substantially or materially to cause, the 
veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's death on January [redacted], 1993, 
service connection was in effect for varicose veins of the 
left leg, rated at 50 percent.  Nonservice-connected 
disabilities included bilateral blindness, loss of bowel 
control and diabetes mellitus.  The death certificate lists 
the immediate cause of death as sepsis, due to or as a 
consequence of decubitus ulcers.  Insulin dependent diabetes 
mellitus and renal failure were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

The veteran's service medical records are negative for 
clinical findings or diagnoses of sepsis, decubitus ulcers, 
diabetes mellitus or renal failure.
An August 1953 private medical statement indicated that 
examination in July 1953 revealed very extensive varicosities 
on the left leg with none on the right.  A stasis ulcer on 
the medial aspect of the left ankle was noted.  The examiner 
indicated that the veteran was a candidate for vein surgery.

A VA hospitalization summary reported that the veteran was 
hospitalized from July 30, 1953 to August 11, 1953 for 
progressively enlarging lower leg veins on the left leg.  He 
reported the onset of a small ulcer which had never healed 
one year earlier following trauma on the medial surface of 
the left ankle.  Examination revealed multiple large 
varicosities over the left lower leg with a slowly healing 
ulcer on the medial aspect of the left ankle.  Testing 
revealed that the deep and communicating venous systems of 
the left leg were patent.  He underwent a high saphenous 
ligation and stripping of the superficial saphenous veins.  
The final diagnoses were varicose veins, left lower leg and 
stasis ulcer, medial surface, left ankle.

On VA examination of left leg varicose veins in July 1955, a 
scar of an old ulcer on the medial side at and above the 
medial malleolus was noted.  

On VA examination of left leg varicose veins in May 1956, the 
examiner noted scars of multiple small and medium sized 
healed ulcers.  

On VA examination in August 1959, the examiner noted a four 
by two inch scar of the left medial malleolus.  It was noted 
there had been an ulcer on the left ankle in the past which 
had been closed for two years.   

On VA examination in March 1974, the veteran reported that he 
had surgery for varicose veins when he had developed an 
ulceration of the left lower leg.  Stripping of the greater 
and lesser saphenous system was done, and the postoperative 
course was uneventful.  He indicated that over the years, he 
developed varicosities again affecting both lesser and 
greater saphenous systems and during the previous five years 
he had an ulcer that had almost never healed.  It was noted 
that the veteran had outpatient treatment and that he had 
diabetes mellitus and elevated blood pressure.  Due to the 
marked enlargement and the development of saccular formations 
with marked swelling of the left leg, he was advised to have 
further surgery.  Examination of the left lower leg revealed 
marked varicosities affecting the greater and lesser 
saphenous system with saccular formations most prominent in 
the upper mid thigh area.  There were saccular lesions 
measuring 1 1/2 by 1 1/2 inches in diameter around the medial 
malleolus.  The entire lower one third of the leg was covered 
with crustlike hyperpigmented elevated plaques, mostly on the 
medial aspect on the anterior aspect of the lower leg.  The 
examiner indicated that no active ulceration was seen 
presently and that there was marked swelling around both 
lateral and medial malleoli.  The diagnoses were varicose 
veins, left leg, postoperative and stasis dermatitis, left 
leg secondary to varicose veins.

Of record are VA outpatient records dated from June 1978 to 
March 1984.  A June 1978 VA outpatient record noted scarring 
on the left leg from old ulcer.  The diagnosis was moderately 
severe venous disease of the left leg.  A March 1984 entry 
shows that the veteran reported a painful blood clot of the 
left ankle.  The impression was superficial thrombosis 
varicose veins, lower left extremity and no evidence of deep 
vein thrombosis or phlebitis. 

On VA examination in May 1990, the examiner indicated that 
the veteran's problems were varicose veins, diabetes mellitus 
and gastrointestinal problems.  Examination revealed varicose 
veins in the left leg in both the calf and the back of the 
thigh extending to the uppermost aspect of the medial left 
thigh.  1+ edema of both ankle areas and hyperpigmentation 
about the left lower leg were noted.  The impression included 
varicose veins.  

Private medical records dated from October 1989 to January 
1993 show that the veteran was hospitalized in October 1989, 
following a seizure.  He was admitted again in October 1992 
for evaluation of weakness.  It was noted that he had a deep 
ulcer over his left calcaneus and more superficial ones over 
his left knee and right heel.  It was also indicated that the 
had superficial decubitus of his coccyx.  The assessment 
included diabetic foot, rule out osteo.  An October 1992 
private consultation report noted that the veteran had a 
history of end stage renal disease, on dialysis, and diabetes 
mellitus.  Examination revealed bilateral foot ulcers of 
several months duration.  The veteran reported that he had 
had the ulcers since the beginning of the year.  He believed 
that they started as pressure sores.  It was noted that he 
had a peripheral neuropathy from diabetes and had no 
sensation on his feet bilaterally.  The right foot had a 
small superficial ulcer over the lateral malleolus which 
appeared quite clean.  It was indicated that on the left heel 
there was a foul smelling, necrotic, gangrenous ulcer which 
was debrided all the way down to the periosteal tissue.  A 
left knee ulcer was superficial.  The impression included 
superficial right ankle and left knee ulcer; deep ulcer in 
the left heel, possibly involving the bone.  

December 1992 private hospital records show that the veteran 
was admitted for treatment of syncope and decubitus ulcers of 
the left foot.  A December 1992 nursing note indicated that 
the veteran had a left heel foul smelling large necrotic area 
to the bone.  He refused treatment and was released the same 
day.  

The veteran was hospitalized again on January 24, 1993 for 
fever, decubitus ulcers, cellulitis and renal problems.  He 
refused insulin and treatment for his infection.  It was 
noted on the admission form that he died on January [redacted], 1993.  
There are no entries regarding the final two days of that 
hospitalization.

In December 1993, the appellant testified that the first 
onset of an ulcer on the left extremity was approximately 10 
to 11 years earlier.  She indicated that it was located on 
the bottom of the left foot.  She testified that the veteran 
was initially treated at a hospital in Canada and then 
transferred to a VA facility for treatment. Diabetes mellitus 
was diagnosed at about the same time.  She testified that 
prior to his death, he had sores and ulcers on the left leg, 
usually caused by a scratch or a bump on the leg.  She 
believed that the problems with the leg, including ulcers and 
infection, were aggravated by his service-connected varicose 
veins and that those conditions contributed to his death.  
She indicated that she was told by a private physician that 
diabetes mellitus could aggravate the veteran's circulatory 
problems.

In a January 1997 opinion, a VA specialist in vascular 
surgery stated that he had reviewed the veteran's claims 
folder to ascertain whether the ulcers that caused sepsis, 
and the veteran's subsequent death, were due to his service-
connected varicose veins.  He noted that complete records 
from the veteran's final period of hospitalization were not 
available.  In particular, physician evaluations were not 
included.  Nonetheless, he referred to a February 1991 VA 
examination report which indicated that there were no active 
lower extremity ulcerations at that time.  He remarked that 
decubitus heel ulcers were caused by prolonged pressure 
against the heel when a patient remained supine for long 
periods of time.  These ulcers were more likely to develop 
and worsen in diabetic patients and were very difficult to 
treat.  He concluded that varicose veins do not cause the 
type of heel ulceration that the veteran had during his final 
hospitalization, and did not likely contribute to his death.  
He noted that varicose veins rarely erode through the skin 
causing ulcerations, and that this never occurs in the region 
of the heel.

In an August 2000 opinion, the VA specialist clarified his 
January 1997 opinion.  He noted that review of the records 
showed that the veteran had stasis ulcers documented in the 
1950's and had venous disease affecting the left lower 
extremity, including a stasis ulcer at the malleolus.  He 
indicated that development of stasis ulcers typically results 
from venous disease (increased pressure in the deep venous 
system), is fairly common, and may be exacerbated by varicose 
veins.  Review of the October 1992 private consultation 
report clarified that the veteran was admitted to the 
hospital for ulceration of the left heel.  The private doctor 
described a typical, ischemic, necrotic, gangrenous ulcer of 
the heel, which was attributed to peripheral arterial 
vascular disease (stenosis or narrowing of arteries due to 
artherosclerosis causing insufficient blood flow to maintain 
tissue integrity).  This condition was exacerbated by the 
veteran's diabetes and renal failure.  The ischemic arterial 
ulcer had a different cause than venous stasis ulcers and was 
not likely related to the previous stasis ulcer disease.  The 
examiner concluded that the ischemic ulcer was the most 
likely source of the sepsis that caused the veteran's death.  
It was noted that the private doctor also noted a small ulcer 
over the right lateral malleolus that was clean and would not 
likely have contributed to the veteran's demise.  The 
examiner concluded that varicose veins were not a significant 
contributor to gangrene of the heel.  

II.  Legal analysis

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions in 
the new law is required.  The RO has not had an opportunity 
to consider this new legislation with regard to the 
appellant's claim.  However, by virtue of the Statement of 
the Case, the appellant has been given notice of the evidence 
necessary to support her claim.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  In this 
regard, the Board notes that the complete clinical records of 
the veteran's final hospitalization prior to his death in 
January 1993 have not been associated with the claims folder.  
By RO letter to veteran, dated in June 1993, the appellant 
was requested to assist the RO in obtaining those records.  
She was requested to complete VA Forms 21-4142, Authorization 
for Release of Information so that the records from the 
private hospital could be obtained.  She was also advised 
that she would contact the appropriate health care providers 
and request that the send the information to the RO.  A copy 
of that letter was mailed to the appellant's representative.  
No response to that letter was received and the identified 
medical evidence was not submitted.  

Pursuant to the Board's April 1998 Remand instructions, the 
RO again, by letter dated in June 1998, requested the 
appellant to furnish the names and addresses of all medical 
care providers (VA and private) who had treated the veteran 
for varicose veins of the left leg to include the complete 
clinical records of the veteran's terminal hospitalization, 
so that copies of those records could be obtained.  The 
letter informed  that she should complete and return VA Forms 
21-4142 for each of the facilities or doctors identified; 
that if she did not respond in 60 days, the RO would proceed 
with further development; and that the absence of the 
terminal hospital report could result in denial of her claim.  
A copy of that letter was mailed to the veteran's 
representative.

The record reflects that the August 2000 supplemental 
statement of the case (SSOC) was returned because the 
appellant was no longer at the address of record.  In 
February 2001, the appellant's representative obtained a new 
address for the appellant and advised the RO.  A copy of the 
SSOC was sent to that address.  Also sent to that address was 
a letter to the appellant from the RO advising her of the 
change in the law brought about by the VCAA, telling her what 
evidence that RO had with respect to her claim and what 
actions she need to take to complete her claim, including the 
kinds of evidence she could submit.  The record reflects, 
however, that the letter was returned marked "Addressee 
Unknown, Return to 
Sender".

The Board finds that a remand to obtain additional evidence 
is not warranted.  The appellant has been notified of the 
evidence that could aid her claim, to include the complete 
records of the veteran's terminal hospitalization.  As he was 
hospitalized in a private facility, the appellant must 
furnish an authorization for the release of such records to 
the VA.  She previously failed to furnish requested releases.  
More recently, the RO again attempted to obtain a release but 
that correspondence was returned because she apparently moved 
without informing the VA of her new address.  Her 
representative's attempt to obtain her current address was 
unsuccessful.  In the normal course of events, it is the 
burden of the appellant to keep VA apprised of her 
whereabouts.  If she does not do so, there is no burden on VA 
to "turn up heaven and earth" to find her.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  The Board also notes that the duty to 
assist is not always a one-way street, and a appellant has 
the responsibility of providing information that is essential 
to his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the VA has satisfied its duties 
to inform and assist the appellant in this case.  Without her 
cooperation further development would be futile.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Consequently, service connection for the cause of a veteran's 
death may be established by showing that the veteran's death 
was caused by a disability which was service connected or 
which should have been service connected.

Direct service connection may be established for disability 
resulting from diseases or injuries which were clearly 
present in service or for a disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a)(b)(d).
 
Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a). Service connection for 
diabetes mellitus may be established based on a legal 
"presumption" by showing that it was manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the immediate cause of death as sepsis due to or as a 
consequence of decubitus ulcers.  The evidence fails to 
reveal the existence of  sepsis or decubitus ulcers during 
service.  In addition, the death certificate notes that 
insulin dependent diabetes mellitus and renal failure were 
other significant conditions contributing to death but not 
the result of the underlying cause.  There is no evidence a 
diagnosis of diabetes mellitus or any renal disease during 
active service.  There is no evidence showing that diabetes 
mellitus was present to a compensable degree within the first 
year following discharge.  The first evidence of a diagnosis 
of diabetes mellitus is many years following the veteran's 
discharge from service.

The Board has also considered the appellant's contentions 
that the veteran's service connected varicose veins either 
caused, or contributed materially or substantially to cause, 
his death.  She asserts that that the ulcerations on his 
lower extremities were due to his service-connected varicose 
veins of the left lower extremity.  Although the appellant 
testified that a private doctor stated that circulatory 
problems may have been aggravated by the veteran's 
nonservice-connected diabetes mellitus, she has not 
identified any medical evidence or competent medical opinion 
which relates the veteran's service-connected varicose veins 
to the sepsis and decubitus ulcer that caused his death.  The 
evidence of record does include the opinion of a VA 
specialist who reviewed the entire record and concluded that 
the veteran's service-connected varicose veins did not 
contribute to his death.  It was explained that the ischemic 
ulcer on the veteran's left foot, which was the most likely 
cause of his death, was unrelated to any previous venous 
stasis ulcer disease.

The Board finds that the medical evidence of record fails to 
show any relationship between the cause of the veteran's 
death and his service-connected varicose veins.  The Board 
concludes that the entire record supports the finding that 
there has been no etiological relationship established 
between the veteran's service-connected varicose veins of the 
left leg and his death from sepsis due to decubitus ulcer.  
Moreover, the evidence does not show that the veteran's 
service-connected varicose veins contributed to his death in 
any significant way.  Varicose veins are not listed on the 
veteran's death certificate as a contributory factor in his 
death.  

As a layperson, the appellant is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability or death.  Thus, her 
statements regarding medical causation are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Her 
contentions have been considered.  However, the Board finds 
that they are not supported by the record.  Following a full 
review of the record, it is clear that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the  
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

